Cite as 2017 Ark. App. 300


                    ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CR-16-807


                                                        Opinion Delivered   May 10, 2017
TEARBREY RASHAD ANDERSON AND
ZAYZHON THOMPSON                                        APPEAL FROM THE PULASKI COUNTY
                   APPELLANTS                           CIRCUIT COURT, FIRST DIVISION
                                                        [NO. 60CR-15-814]
V.
                                                        HONORABLE LEON JOHNSON,
                                                        JUDGE
STATE OF ARKANSAS
                                  APPELLEE              AFFIRMED


                                 LARRY D. VAUGHT, Judge

       Appellants Tearbrey Anderson and Zayzhon Thompson appeal their convictions by a

Pulaski County Circuit Court of six felony offenses 1 and six counts of the firearm

enhancement codified in Arkansas Code Annotated section 16-90-120 (Repl. 2011). 2 On

appeal, they raise only one argument for reversal: that the firearm-enhancement statute is a

lesser-included offense of any crime for which use of a firearm is an element, thereby making

their sentences for both the underlying felonies and the firearm enhancements illegal. Because

appellants admittedly failed to raise this argument below, and because their sole point on

appeal is more accurately understood as a double-jeopardy challenge than as a challenge to an

illegal sentence, it is not preserved for our review.


       1Each   appellant was convicted of one count of Class Y aggravated burglary, two counts
of Class Y aggravated robbery, one count of Class B theft of property, and two counts of Class
D terroristic threatening.

       2Anderson  also received a habitual-offender enhancement. Thompson received an
aggregate sentence of twenty years, and Anderson received an aggregate sentence of thirty
years.
                                   Cite as 2017 Ark. App. 300

       This court views an issue of a void or an illegal sentence as being an issue of subject-

matter jurisdiction, in that it cannot be waived by the parties and may be addressed for the

first time on appeal. Walden v. State, 2014 Ark. 193, at 3–4, 433 S.W.3d 864, 867 (citing State v.

Webb, 373 Ark. 65, 281 S.W.3d 273 (2008); Thomas v. State, 349 Ark. 447, 79 S.W.3d 347 (2002);

Bangs v. State, 310 Ark. 235, 835 S.W.2d 294 (1992)). A sentence is void or illegal when the

circuit judge lacks the authority to impose it. Walden, 2014 Ark. 193, at 3–4, 433 S.W.3d at 867

(citing Cross v. State, 2009 Ark. 597, 357 S.W.3d 895). In Cook v. State, we explained that “an

‘illegal sentence’ means ‘a sentence illegal on its face.’” 46 Ark. App. 169, 173, 878 S.W.2d 765,

767 (1994) (citing Lovelace v. State, 301 Ark. 519, 785 S.W.2d 212 (1990)). A sentence is illegal

on its face when it exceeds the statutory maximum for the offense for which the defendant

was convicted. Akins v. State, 2014 Ark. 393, at 4, 441 S.W.3d 19, 21. If a sentence is within

the limits set by statute, it is legal. Grissom v. State, 2013 Ark. 417 (per curiam).

       Although they admit that they never raised this issue below, appellants argue that they

should be permitted to raise, for the first time on appeal, the contention that their convictions

for felonies involving the use or possession of a firearm (aggravated burglary and aggravated

robbery), combined with the application of a firearm enhancement to each of those counts,

violates Arkansas Code Annotated section 5-1-110 (Repl. 2013), which states that a defendant

cannot be convicted of both a criminal offense and a lesser-included offense of that crime.

Their argument fails for two reasons. First, it is not an attack on an illegal sentence but rather

a double-jeopardy challenge, and therefore it is not preserved for our review. Additionally, this

argument has already been directly addressed and rejected. Scott v. State, 2011 Ark. App. 296,

at 8–9; see also Williams v. State, 364 Ark. 203, 208–10, 217 S.W.3d 817, 820–21 (2005); Davis v.


                                                  2
                                  Cite as 2017 Ark. App. 300

State, 93 Ark. App. 443, 220 S.W.3d 248 (2005). In Scott, the appellants argued that “because

the aggravated robbery and the felony-firearm enhancement statutes require exactly the same

proof, they may not be convicted under both provisions, according to section 5-1-110(b)(1).”

2011 Ark. App. 296, at 7. This is exactly the argument Anderson and Thompson attempt to

raise in the present case. Although, here, appellants frame their argument here as a challenge

to an illegal sentence, it is not. The substance of their argument is that the firearm

enhancement is a lesser-included offense of aggravated robbery and aggravated burglary.

These are not issues that are apparent on the face of the sentence and do not relate to whether

the sentence exceeded the statutory maximum. Instead, the Scott court understood this

argument to be a double-jeopardy challenge and rejected it on its merits. In Scott, we held,

       Contrary to appellants’ argument, the firearm enhancement under section 16-
       90-120 is not a substantive criminal offense; rather, it is a sentencing
       enhancement specifically intended to provide additional punishment for the use
       of a firearm during the commission of the underlying felony itself. Thus, the
       enhancement provision does not violate section 5-1-110(a)’s proscription
       against being convicted of more than one “offense” under the circumstances
       set out in the statute, and appellants’ double-jeopardy rights were not violated.
       We affirm.

2011 Ark. App. 296, at 9.

       Appellants’ argument is not properly framed as a challenge to an illegal sentence,

meaning that it is unpreserved for our review. Moreover, the underlying issues have been

directly considered and rejected by this court in Scott, and we decline to revisit that holding.

       Affirmed.
       GRUBER, C.J., and GLADWIN, J., agree.

       William R. Simpson, Jr., Public Defender, by: Clint Miller, Deputy Public Defender,
for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.
                                                3